Citation Nr: 0928680	
Decision Date: 07/31/09    Archive Date: 08/04/09

DOCKET NO.  08-20 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to eligibility for nonservice-connected pension 
benefits.


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

Certification by the service department shows that the 
appellant had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the U.S. Armed Forces.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of Philippines.  A notice of 
disagreement was received in October 2007, a statement of the 
case was issued in May 2008, and a substantive appeal was 
received in July 2008.

The Board notes that the claims file contains documents which 
suggest that the appellant previously inquired about VA 
benefits in March 2002; however, the record is unclear as to 
whether a claim for nonservice-connected pension benefits has 
been previously adjudicated.  The appellant's claim, received 
by VA in February 2007, states that he has never previously 
filed a claim. Therefore, the Board will consider this as an 
original claim for nonservice-connected pension benefits.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The National Personnel Records Center has certified that the 
appellant had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the U.S. Armed Forces.


CONCLUSION OF LAW

The criteria for basic eligibility for nonservice-connected 
pension benefits have not been met.  38 U.S.C.A. §§ 101, 107, 
1502, 1521 (West 2002); 38 C.F.R. §§ 3.1, 3.3, 3.6, 3.40, 
3.41, 3.203 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) codified in 
part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part 
at 38 C.F.R § 3.159, amended VA's duties to notify and to 
assist a claimant in developing information and evidence 
necessary to substantiate a claim.

The question before the Board is whether the appellant had 
qualifying service to establish eligibility for nonservice-
connected pension benefits.  The record includes 
certification from the service department which shows that 
the appellant had no verified service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the U.S. Armed Forces.  Because 
qualifying service and how it may be established are governed 
by law and regulations and because the service department's 
certification is binding, the Board's review is limited to 
interpreting the pertinent law and regulations.

Where as here, the interpretation of the law is dispositive 
of the appeal, neither the duty to notify nor the duty to 
assist provisions of the VCAA apply.  Dela Cruz v. Principi, 
15 Vet. App. 143, 149 (2001).

Analysis

The appellant seeks VA nonservice-connected pension benefits 
and alleges recognized guerilla service from December 1942 to 
September 1945.

The law authorizes the payment of a pension to a Veteran of 
wartime who has the requisite service and who is permanently 
and totally disabled from nonservice-connected disability not 
due to the Veteran's own willful misconduct.  38 U.S.C.A. §§ 
1502, 1521.

Eligibility for VA benefits is governed by statutory and 
regulatory law that defines an individual's legal status as a 
Veteran of active military, naval, or air service.  38 
U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6.

The term "Veteran" means a person who served in the active 
military, naval or air service and who was discharged or 
released under conditions other than dishonorable.  38 
U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  The term "Veteran of 
any war" means any Veteran who served in the active military, 
naval or air service during a period of war.  38 C.F.R. § 
3.1(e).  Service as a Philippine Scout is included for 
pension, compensation, dependency and indemnity compensation 
and burial allowances, except for those inducted between 
October 6, 1945 and June 30, 1947, inclusive, which are 
included for compensation benefits, but not for pension 
benefits.  Service in the Commonwealth Army of the 
Philippines from and after the dates and hours when called 
into service of the Armed Forces of the United States by 
orders issued from time to time by the General Officer, U.S. 
Army, pursuant to the Military Order of the President of the 
United States dated July 26, 1941, is included for 
compensation benefits, but not for pension benefits.  Service 
department certified recognized guerrilla service, and 
unrecognized guerrilla service under a recognized 
commissioned officer (only if the person was a former member 
of the United States Armed Forces (including the Philippine 
Scouts), or the Commonwealth Army, prior to July 1, 1946) is 
included for compensation benefits, but not for pension or 
burial benefits.  38 U.S.C.A. § 107; 38 C.F.R. § 3.40(c) and 
(d).  Active service will be the period certified by the 
service department.  38 C.F.R. § 3.9 (a) and (d).

Title 38 of the United States Code authorizes the Secretary 
of Veterans Affairs (Secretary) to prescribe the nature of 
proof necessary to establish entitlement to Veterans' 
benefits.  See 38 U.S.C.A. § 501(a)(1).  Under that 
authority, the Secretary has promulgated, inter alia, 38 
C.F.R. §§ 3.41 and 3.203(a), (c), to govern the conditions 
under which the VA may extend Veterans' benefits based upon 
service in the Philippine Commonwealth Army.  Those 
regulations require that service in the Philippine 
Commonwealth Army (and thus status as a Veteran for VA 
benefits purposes) be proven with either official 
documentation issued by a United States service department or 
verification of the claimed service by such a department.  
See 38 C.F.R. §§ 3.41 (authorizing Veteran status for 
Philippine Veterans "from the date certified by the Armed 
Forces [of the United States]"); 3.203(a) (requiring service 
department documentation of service where available); 
3.203(c) (requiring service department verification of 
service where documentation is not available).

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation, or 
burial benefits, VA may accept evidence of service submitted 
by an appellant, such as a DD Form 214, Certificate of 
Release or Discharge from Active Duty, or original 
Certificate of Discharge, without verification from the 
appropriate service department if the evidence meets the 
following conditions: (1) the evidence is a document issued 
by the service department.  A copy of an original document is 
acceptable if the copy was issued by the service department 
or if the copy was issued by a public custodian of records 
who certifies that it is a true and exact copy of the 
document in the custodian's custody; and (2) the document 
contains needed information as to length, time, and character 
of service; and (3) in the opinion of VA, the document is 
genuine and the information contained in it is accurate.  38 
C.F.R. § 3.203(a).

When the claimant does not submit evidence of service or the 
evidence submitted does not meet the requirements of this 
section, VA shall request verification of service from a 
service department.  38 C.F.R. § 3.203.

With regard to Philippine service, certifications by the 
service department will be accepted as establishing periods 
of recognized service as a Philippine Scout, a member of the 
Philippine Commonwealth Army serving with the Armed Forces of 
the United States, or as a guerrilla.  Moreover, the United 
States Court of Appeals for Veterans Claims (Court) has held 
that a service department determination as to an individual's 
service shall be binding on the VA.  Duro v. Derwinski, 2 
Vet. App. 530 (1992); Dacoron v. Brown, 4 Vet. App. 115, 120 
(1993).  Thus, if the United States service department 
declines to verify the claimed service, the applicant's only 
recourse lies within the relevant service department, not VA.  
Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).

In summary, under 38 C.F.R. §§ 3.40 and 3.203, a claimant is 
not eligible for VA benefits based on Philippine service 
unless a United States service department documents or 
certifies his or her service.  Id.

The appellant submitted various documents to support his 
claimed guerrilla service, including: a certification from 
the General Headquarters, Armed Forces of the Philippines, 
Office of the Adjutant General showing service with the 
Central and Southern Luzon Guerrillas from December 1942 to 
September 1945; a document from the Commonwealth of the 
Philippines, Philippine Army, which shows service with 
Folsom's Fil-American Army from December 1942 to December 
1945; a document showing appointment and a certificate from 
the Central and Southern Luzon Area showing service with the 
Fil-American Guerrillas showing service with the Folsom 
Command; an oath of office from the Southern Luzon Guerrilla 
Area showing service with the Barker Command; a document from 
the Philippine Veterans Affairs Office which certifies 
service with FAIT; and a report of physical examination of 
enlistment personnel prior to discharge.

In October 2007, December 2007, February 2008, and April 
2008, the RO requested verification of the appellant's 
claimed service from the National Personnel Records Center 
(NPRC).  VA received responses from the NPRC in January 2008 
and May 2008.  The NPRC stated that the appellant had no 
service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the 
U.S. Armed Forces.

In a memorandum, dated in March 2008, the RO noted that 
documents issued by the Philippine Army or Philippine 
Veterans Affairs Office (with the exception of Form 23, 
Affidavit for Philippine Army Personnel) are of no value in 
establishing service unless they contain personal data that 
is substantially different from the information that VA has 
provided to the U.S. Army Reserve Personnel Command 
(ARPERSCOM).  The memorandum shows that it had provided the 
appellant's name, date of birth, place of birth, service 
number, dates of service, and unit assignment to ARPERSCOM, 
and that the information it provided was not "substantially 
different" from that contained in the appellant's certificate 
from the Commonwealth of the Philippines, Philippine Army 
("certificate"); in fact, the information provided to 
ARPERSCOM was essentially identical to that in the 
certificate.  The RO noted that the service department had 
certified that the appellant had no valid military service 
with the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the U.S. Armed 
Forces.

The Board finds that the claim must be denied.  The claims 
file does not include any documentation from a United States 
service department to show qualifying service.  Based upon 
the provisions of 38 C.F.R. § 3.203, none of the documents 
submitted by the appellant constitutes valid evidence of 
service, because none of those documents were issued by a 
United States military service department.  The 
certifications from the NPRC (received by VA in January 2008 
and May 2008), which indicate that the appellant had no 
qualifying service, are binding on VA.  See generally Spencer 
v West, 13 Vet. App. 376 (2000).  Moreover, the appellant has 
provided no further evidence that would warrant a request for 
re-certification from the service department.  See Sarmiento 
v. Brown, 7 Vet. App. 80, 85 (1994).  The appellant's claimed 
guerilla service does not constitute active duty in the 
United States Armed Forces for pension benefit purposes.  See 
38 U.S.C.A. § 107(a); 38 C.F.R. § 3.40.

In summary, given the applicable statutory and regulatory 
provisions recited above and the facts of this case, the 
Board finds that appellant does not meet the basic 
eligibility requirements for VA pension benefits.  Thus, the 
appellant's claim lacks legal entitlement under the 
applicable provisions.  As the law is dispositive, the claim 
must be denied because of the lack of legal entitlement under 
the law.  Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).




ORDER

The appeal is denied.



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


